Citation Nr: 0837652	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
for laxity or instability of the right knee (secondary to 
degenerative arthritis of the right knee). 


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
granted service connection for arthritis and laxity of the 
right knee and assigned separate 10 percent ratings for these 
disabilities.  The veteran appeals for higher initial 
ratings.  He filed a timely Notice of Disagreement (NOD) in 
September 2006 and, subsequently, in April 2007, the RO 
provided a Statement of the Case (SOC).  In May 2007, the 
veteran filed a timely substantive appeal to the Board and, 
in December 2007, the RO provided a Supplemental Statement of 
the Case (SSOC). 

The veteran did not request a personal hearing before the 
Board.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the right knee is not productive of a limitation of extension 
of the knee to more than 5 degrees or limitation of flexion 
of the knee to less than 45 degrees.

2.  The veteran's service-connected laxity or instability of 
the right knee is not more than slight in degree; there is no 
medical evidence of subluxation or frequent periods of 
locking of the right knee with pain and effusion into the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for degenerative arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).


2.  The criteria for an initial or staged rating in excess of 
10 percent for laxity of the right knee, secondary to 
degenerative arthritis of the right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71a, Diagnostic Codes 5257, 5258 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the October 2005, April 2007, and May 2008 
letters sent to the veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
claim.
 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.
 
The veteran was sent a VCAA notification letter in January 
2004.  This notice fulfilled the provisions of 38 U.S.C.A. § 
5103(a).  The veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims; the information and evidence that the VA would seek 
to provide; and the information and evidence the claimant was 
expected to provide.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of more specific 
criteria necessary for an increased rating.  However, since 
the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when the VA has granted 
a service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court reaffirmed its holding in 
Dunlap by reiterating "where a claim has been substantiated 
after the enactment of the VCAA, [the veteran] bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Although 
Goodwin dealt with an earlier effective date claim, the Board 
notes that the establishment of a disability rating is also a 
downstream element. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2004 VCAA notice was issued after the rating decision 
on appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. (Emphasis 
added).  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

This notice provided to the veteran did not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
as required by Dingess.   

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but the record rebuts such error.  
The RO cured the timing defect by providing complete notice 
of the information required by Dingess in an April 2007 
notice included with the SOC; and a notice outlining the 
information regarding rating disabilities in a May 2008 
notice.  Subsequent to the issuance of these notices, the RO 
subsequently re-adjudicated the veteran's claims, as 
demonstrated by the June 2008 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
Statement of the Case to cure timing of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a re-
adjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a 
re-adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes medical records procured at 
the veteran's request and the reports of a VA medical 
examination provided for the veteran.  The examination 
produced findings that are adequate for rating purposes.  
Based on a review of the evidence, the Board finds that there 
is sufficient competent evidence to make a decision on the 
claims.  Therefore, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Initial or Staged Ratings

a.  Factual Evidence.  The veteran essentially contends that 
the 10 percent disability ratings assigned for his respective 
service-connected right knee disorders do not accurately 
reflect the severity of those disabilities.  The evidence for 
consideration consists of VA and private medical records, 
including the reports of a VA examination, Social Security 
records, and lay statements submitted in support of his 
claim.  

A March 2005 private medical record, provided to the Social 
Security Administration (SSA) in evaluating the veteran's 
claim for SSA disability, noted that the veteran's right knee 
showed 1+ effusion.  An April 2005 SSA medical record 
indicates that the veteran was seeking disability for 
arthritis, herniated disc, emphysema, diabetes, and an 
abdominal aneurysm.  It was determined that the veteran was 
disabled for SSA purposes.  

At a March 2006 VA medical examination, the veteran 
reportedly indicated that he had swelling and shifting in his 
right knee; noted that his right knee buckled; and denied 
clicking, popping, or locking of that knee.  He stated that 
he experienced pain around the entire knee at all times, and 
that he could not walk approximately one block without pain 
limiting his ability to walk.  He reported that sharp pain 
would radiate up the knee and down the leg to the foot.  He 
also stated that he could not go up stairs due to this 
disorder.  The veteran reported that he worked as a 
corrections officer, but had to retire a year ago due to his 
right leg.  He indicated that the pain was constant, usually 
rating a 7 on a scale of 1 to 10, except during a flare up, 
which occurred daily, at which time the pain would rate a 9 
or a 10.

The physical examination revealed a moderate synovitis, but 
no significant effusion.  The patella could not be balloted.  
Painless range of motion was from 0 to 125 degrees of 
flexion.  With the knee flexed 30 degrees, there was 1+ 
medial collateral laxity with good endpoint and some 
discomfort.  X-rays showed obliteration of the medial most 
joint space and small ostophytes present about the medial 
joint, but no evidence of calcifications.  The diagnosis was 
right knee degenerative arthritis.

As noted above, the RO granted the veteran's claims for 
service connection for both right knee disorders in a March 
2006 rating decision.  The RO evaluated the veteran's 
degenerative arthritis of the right knee as 10 percent 
disabling under Diagnostic Code 5010; and evaluated the 
veteran's laxity of the right knee, secondary to the 
degenerative arthritis of the right knee, as 10 percent 
disabling under Diagnostic Code 5257.  

In a September 2006 Notice of Disagreement, the veteran 
stated his belief that the ratings assigned for his service-
connected right knee disorders should have been at least 20 
or 30 percent.  The veteran stated that he did not deny to 
the March 2006 VA examiner that his knee clicked, popped, or 
locked, as stated in the VA examination report.  He noted 
that doctors had told him previously that he needed to have 
his right knee replaced.  He said that he used a cane to keep 
his balance, but sometimes his knee would give out, pain 
would shoot up and down his leg, and he would fall.  

In an April 2007 substantive appeal to the Board, the veteran 
recalled that he had pain throughout the March 2006 VA 
examination range of motion test, also contrary to the VA 
examination report.  He said that he could no longer run, 
walk, stand for more than three minutes, or sit due to the 
knee pain.  He again stated that he had to leave his previous 
occupation as a corrections officer due to his inability to 
walk, run, stand, or fire a weapon in a safe manner due to 
his pain.  He reported that if he tried to perform any 
activity, he would do so in short intervals of not more than 
five minutes and then have to sit down.  

A November 2007 VA letter informed the veteran that he had 
been scheduled for VA medical examinations to evaluate the 
extent of his right knee disability.  A December 2007 VA 
record indicates that the veteran called and cancelled the 
examinations, reportedly stating that he was "cancelling the 
claims" on appeal.  He did not request a rescheduling of any 
examination, but he has not formally withdrawn the appeal.  
See 38 C.F.R. § 20.204 (2008). 

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Separate 
disability ratings are possible for arthritis with limitation 
of motion under Diagnostic Codes 5003 and instability of a 
knee under Diagnostic Code 5257.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated under 
Diagnostic Code 5003 as degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
the limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When there 
is no limitation of motion of the specific joint or joints 
that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for impairments of the 
knee not otherwise specified in the Schedule for Rating 
Disabilities, including recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9-98. 

Also, under VAOPGCPREC 9-04, separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.

c.  Analysis.  From this record, the Board that the 
preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for the veteran's two right 
knee disabilities.  Turning first to the claim for a higher 
initial or staged rating for arthritis of the right knee with 
limitation of motion, the March 2006 VA medical examination 
included X-ray findings confirming degenerative arthritis and 
painless flexion from 0 to 125 degrees.  It is apparent from 
this finding and the veteran's own statements that he has 
pain that limits flexion of the knee to 125 degrees.  
However, with no medical evidence of limitation of extension 
of the right knee, the veteran's current 10 percent rating 
for takes into account arthritis with the degree of 
limitation of flexion shown.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  

In order to meet the criteria for a 20 percent rating under 
Diagnostic Code 5260, the medical evidence of record would 
have to indicate limitation of flexion of the to 30 degrees.  
Separate ratings can be granted for limitation of flexion and 
extension of the knee if such limitation is significant 
enough under VAOPGCPREC 9-04, but in this case, with flexion 
limited to only 120 degrees and with no medical evidence of 
limitation of extension of the right knee, a higher rating or 
separate compensable ratings are not warranted.  

The Board has considered whether pain, fatigue, weakness or 
any other symptom results in additional limitation of motion.  
See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Despite the veteran's assertions of pain 
throughout the March 2006 physical examination, recorded in 
the April 2007 statement, the only objective medical evidence 
in this case, specifically the VA medical examination report, 
found that the veteran demonstrated 0 to 125 degrees of 
flexion without pain.  There is no medical evidence to show 
that pain or flare-ups of pain, supported by objective 
findings, have resulted in additional limitation of flexion 
or extension of the right knee to a degree that more nearly 
approximates a flexion limited to less than 45 degrees or 
extension limited to more than 5 degrees.  There is no 
medical evidence to show that fatigue, weakness, 
incoordination or any other symptom or sign results in such 
additional limitation of motion of the right knee.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial or staged rating in excess of 10 percent for 
arthritis of the right knee with limitation of motion.  

Service connection and a separate 10 percent rating are also 
in effect for laxity of the right knee due to arthritis.  
Such an evaluation is consistent with VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, which permit separate ratings for knee 
disability under Diagnostic Codes 5257 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  As there is no medical evidence of 
subluxation and no more than slight laxity or instability of 
the right knee, the current 10 percent rating takes into 
account the slight instability shown.  The March 2006 VA 
medical examination noted that, when the veteran's right knee 
flexed 30 degrees, there was a 1+ medical subluxation or 
lateral instability of the knee.  (Emphasis added.)  The 
Board notes that such a finding (1+) equates to slight 
instability.  The next highest rating of 20 percent is not 
warranted unless evidence indicates that there is moderate 
subluxation or instability of the knee.  There is no 
competent evidence to support such a finding.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There is no evidence 
in the claims file that indicates that the veteran's right 
knee disorders have required any hospitalizations let alone 
frequent hospital stays.  Although the veteran stated that he 
had to leave his employment as a corrections officer due to 
his inability to run, walk, etc., the veteran has not 
provided any corroborating evidence regarding the impact 
caused by his service-connected disorders on his employment, 
despite being advised to do so in an April 2007 notice, 
mailed with the Statement of the Case.  Moreover, the Board 
notes that, although the veteran has been found to be 
disabled for Social Security purposes, many of the disorders 
mentioned in the April 2005 disability determination are not 
service-connected.  See 38 C.F.R. § 4.16(b) (noting that 
veterans who unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled on an 
extraschedular basis).  The Board finds that the evidence of 
record does not show that either or both of the veteran's 
right knee disabilities are productive of marked interference 
with employment, nor does either or both disabilities present 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards". Therefore, a referral for consideration of an 
assignment of an extraschedular rating is not warranted.  See 
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for initial or staged ratings in excess of 
10 percent for his service-connected right knee disorders are 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).







ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for degenerative arthritis of the right knee with 
limitation of motion is denied.

Entitlement to an initial or staged rating in excess of 10 
percent for laxity or instability of the right knee, 
secondary to degenerative arthritis of the right knee, is 
denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


